Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, and 17 respectively of U.S. Patent No. 11,302,093. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claims 1 and 17 require the additional elements (See the highlighted text in the table below) not required by representative application claims 1 and 17 respectively. However, the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
 Whereby representative application claims 1 and 17 which recite the open-ended
transitional phrase "comprising", do not preclude the additional elements recited by
representative patent claims 1 and 17 respectively, and
Whereby the elements of representative application claims 1 and 17 are fully anticipated by representative patent claims 1 and 17 respectively, and anticipation is "the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Application No. 17/723,371
US Pat. No. 11,302,093
Claim 1. A non-transitory computer-readable medium storing a computer program for preprocessing screenshot frames and detecting active elements, the computer program configured to cause at least one processor to:
Claim 1. A computer program for preprocessing screenshot frames and detecting active elements embodied on a non-transitory computer-readable medium, the program configured to cause at least one processor to:

when a current screenshot frame does not change more than a threshold relative to a previous screenshot frame: run computer vision (CV) preprocessing on the previous screenshot frame, determine types and locations of graphical elements in the previous screenshot frame, determine that a change occurred in a region where the current screenshot frame differs from the previous screenshot frame, the region at least partially included within an area of one or more graphical elements that permit text entry, and when the change occurred in one graphical element that permits text entry, set the graphical element where the change occurred as an active element; and
when a current screenshot frame changes more than a threshold relative to a
previous screenshot frame: wait until a new current screenshot frame does not change more than the threshold relative to a new previous screenshot frame, and
when the current screenshot frame changes more than a threshold relative to the previous screenshot frame: wait until a new current screenshot frame does not change more than the threshold relative to a new previous screenshot frame, and
when the new current screenshot frame does not change more than the threshold
relative to the new previous screenshot frame:
run computer vision (CV) preprocessing on the new current screenshot frame, and
determine types and locations of graphical elements in the new current screenshot frame
when the new current screenshot frame does not change more than the threshold relative to the new previous screenshot frame: run the CV preprocessing on the new current screenshot frame, and determine types and locations of graphical elements in the new current screenshot frame.


Claim 17. A computer-implemented method for preprocessing screenshot frames
and detecting active elements for robotic process automation (RPA), comprising:
Claim 17. A computer-implemented method for preprocessing screenshot frames and detecting active elements for robotic process automation (RPA), comprising:

when a current screenshot frame does not change more than a threshold relative to a previous screenshot frame: running computer vision (CV) preprocessing on a previous screenshot frame, by an RPA robot, determining types and locations of graphical elements in the previous screenshot frame, determining that a change occurred in a region where a current screenshot frame differs from the previous screenshot frame, by the RPA robot, the region at least partially included within an area of one or more graphical elements that permit text entry, and when the change occurred in one graphical element that permits text entry, setting the graphical element where the change occurred as an active element, by the RPA robot;
when a current screenshot frame changes more than a threshold relative to a previous screenshot frame: waiting until a new current screenshot frame does not change more than the threshold relative to a new previous screenshot frame, by a robotic process automation (RPA) robot; and
and when the current screenshot frame changes more than a threshold relative to the previous screenshot frame: waiting until a new current screenshot frame does not change more than the threshold relative to a new previous screenshot frame, by the RPA robot;
when the new current screenshot frame does not change more than the threshold
relative to the new previous screenshot frame:
running computer vision (CV) preprocessing on the new current screenshot frame, by the RPA robot, and determining types and locations of graphical elements in the new current screenshot frame, by the RPA robot.
and when the new current screenshot frame does not change more than the threshold relative to the new previous screenshot frame: running the CV preprocessing on the new current screenshot frame, by the RPA robot, and determining types and locations of graphical elements in the new current screenshot frame, by the RPA robot.


Allowable Subject Matter
4. 	Claims 11-16 are allowed.
5. 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Ramamurthy does not disclose or fairly suggest running computer vision preprocessing on a current screenshot frame; when the current screenshot frame changes more than a threshold relative to a previous screenshot frame: wait until a new current screenshot frame does not change more than the threshold relative to a new previous screenshot frame, and
when the new current screenshot frame does not change more than the threshold relative to the new previous screenshot frame: run the CV preprocessing on the new current screenshot frame, and determine types and locations of graphical elements in the new current screenshot frame. It is for this reason and in combination with all of the other elements of the claims that claims 11-16 are allowable over Ramamurthy.
6. 	Claims 1-10 and 17-20 would be allowable if applicant files a Terminal Disclaimer or change the claims by way of an amendment.
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL G MARIAM/
Primary Examiner, Art Unit 2665